BARHAM, Justice.
This is an appeal from a conviction of negligent homicide and a sentence to two years at hard labor.
The matter was by agreement submitted without oral argument. Of the several bills of exception reserved, the defendant in brief has waived all except the bill taken to the overruling of his motion for new trial. He contends that this bill of exceptions as reserved and perfected presents for our review the entire transcript of the proceedings “to ascertain whether it contains any evidence of criminal negligence to support the conviction of negligent homicide”. However, the bill neither as reserved nor as perfected has made the transcript of the proceedings a part of the bill. Moreover, the defendant’s motion for new trial simply alleges that “the verdict is contrary to the law and the evidence” — a contention which presents nothing for this court’s review. C.Cr.P. Art. 858; State v. Chambers, 194 La. 1042, 195 So. 532; State v. Washington, *704207 La. 849, 22 So.2d 193; State v. Welch, 250 La. 719, 198 So.2d 902; State v. Kennedy, 255 La. 295, 230 So.2d 818.
Our examination of the record for errors discoverable by inspection of the pleadings and proceedings has revealed none.
The conviction and sentence are affirmed.